Case: 21-50673      Document: 00516256613         Page: 1    Date Filed: 03/28/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                  March 28, 2022
                                  No. 21-50673
                                Summary Calendar                   Lyle W. Cayce
                                                                        Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Rafael De La Fuente,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:20-CR-552-1


   Before Barksdale, Willett, and Duncan, Circuit Judges.
   Per Curiam:*
          Rafael De La Fuente pleaded guilty to transporting illegal aliens for
   financial gain, in violation of 8 U.S.C. § 1324(a)(1)(A)(ii) and (B)(i). He was
   sentenced to, inter alia, 63-months’ imprisonment. At issue here, the district
   court imposed a two-level sentencing enhancement pursuant to Sentencing


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50673      Document: 00516256613            Page: 2    Date Filed: 03/28/2022




                                      No. 21-50673


   Guideline § 2L1.1(b)(6) after it found that De La Fuente “intentionally or
   recklessly create[ed] a substantial risk of death or serious bodily injury” to
   the aliens he transported. De La Fuente contends that the circumstances of
   his offense do not warrant the enhancement.
          As De La Fuente concedes, he did not preserve this issue in district
   court. Therefore, review is only for plain error. E.g., United States v.
   Broussard, 669 F.3d 537, 546 (5th Cir. 2012). Under that standard, he must
   show a forfeited plain error (clear or obvious error, rather than one subject to
   reasonable dispute) that affected his substantial rights. Puckett v. United
   States, 556 U.S. 129, 135 (2009). If he makes that showing, we have the
   discretion to correct the reversible plain error, but generally should do so only
   if it “seriously affect[s] the fairness, integrity or public reputation of judicial
   proceedings”. Id.
          De La Fuente transported 13 passenger aliens in a 2004 Chevrolet
   Tahoe, which the parties agree was rated to carry eight individuals. Other
   than the driver (De La Fuente) and one passenger in the front row of seats,
   the remaining 12 passengers were lying atop each other in the second and
   third rows.
          The commentary to the Guideline includes “carrying substantially
   more passengers than the rated capacity of a motor vehicle” as an example
   of reckless conduct that would support a sentence enhancement. U.S.S.G.
   § 2L1.1, cmt. n.3; see also United States v. Rodriguez, 630 F.3d 377, 381 (5th
   Cir. 2011) (explaining factors to consider when applying enhancement
   include: “the availability of oxygen, exposure to temperature extremes, the
   aliens’ ability to communicate with the driver of the vehicle, their ability to
   exit the vehicle quickly, and the danger to them if an accident occurs”
   (citation omitted)); but cf. United States v. Hernandez, No. 21-50515, 2022
   WL 576406, at *1 (5th Cir. Feb. 25, 2022) (holding sole fact that driver was




                                           2
Case: 21-50673      Document: 00516256613         Page: 3   Date Filed: 03/28/2022




                                   No. 21-50673


   carrying three passengers over capacity was not enough “to show that the
   risk of harm to the aliens was greater than that of an ordinary passenger not
   wearing a seatbelt in a moving vehicle” (citation omitted)).
          Obviously, because there was no objection to the enhancement as
   recommended by the presentence investigation report, which was adopted
   by the court, De La Fuente did not provide any evidence or challenge
   regarding the enhancement. Based on the record, the requisite clear or
   obvious error is lacking.
          AFFIRMED.




                                         3